Exhibit 10.102

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 21, 2011, by and between FTI Consulting, Inc., a
Maryland corporation (“Company”) and Dominic DiNapoli (“Employee”).

WHEREAS, Company and Employee entered into an Employment Agreement dated
November 1, 2005, which was amended by Amendment No. 1 thereto dated
December 31, 2008 and Amendment No. 2 thereto dated June 2, 2010 (collectively,
the Employment Agreement, Amendment No. 1 and Amendment No. 2 thereto are
referred to herein as the “Agreement”); and

WHEREAS, Company and Employee desire to further amend certain terms and
conditions of the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Employee hereby agree as follows:

1. Section 2(b) of the Agreement is deleted in its entirety and replaced with
the following:

“(b) Upon expiration of the Employment Term or its earlier termination pursuant
to Section 9 other than as a result of Employee’s death or Disability (as
defined in Section 9(d)), termination of Employee’s employment by Company for
Cause (as defined in Section 9(b)), or resignation with Good Reason (as defined
in Section 9(e)), Employee shall continue to provide services to Company as
described in Section 3(b), but in the capacity of a part-time employee, for a
period (the “Transition Period”) of five (5) years or until such earlier date as
Employee’s employment terminates under Section 9.”

2. Section 3(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“(a) During the Employment Term. During the Employment Term, Employee will be
employed to serve as, and have the title of, Senior Managing Director and Vice
Chairman (which is not and shall not be an officer position with the Company),
reporting to Company’s Chief Executive Officer (the “Chief Executive Officer”)
and Employee’s duties and responsibilities will include, overseeing and
coordinating the global Corporate Restructuring practice, generating revenue
producing client projects on behalf of the Company and performing such other
duties as Employee shall reasonably be directed to perform by the Chief
Executive Officer. During the Employment Term, Employee will (x) have such
authority as may be reasonably necessary or appropriate in order to enable
Employee to carry out the duties and responsibilities of Employee’s employment
under this Agreement, (y) have Employee’s principal office located as Company’s
offices in Saddle Brook, New Jersey, and (z) be entitled to office services and
support commensurate with Employee’s position, duties and

 

1



--------------------------------------------------------------------------------

responsibilities. During the Employment Term, Employee will devote substantially
all of Employee’s business time, attention and energies to the performance of
Employee’s duties and responsibilities under this Agreement, provided that
Employee may engage in personal, charitable, professional and investment
activities to the extent such activities do not conflict or materially interfere
with the ability of Employee to perform such duties and responsibilities and do
not violate any policy of the Company; provided, further, that service on the
board of directors or other governing body of another for-profit business entity
is subject to the consent of the Board.”

3. Section 4(b) of the Agreement is amended to provide that during the
Transition Period (as defined in the Agreement), the amount that the Company
will pay or cause to be paid to Employee in cash, in periodic installments not
less frequently than monthly, will be $750,000 for each year of the Transition
Period.

4. Section 5 is deleted in its entirety and replaced as follows:

“5. Annual Bonus.

(a) With respect to each fiscal year during the Employment Term, Employee will
be entitled to participate in the Corporate Finance EBITDA Bonus Plan (the
“Bonus Plan”). The Company, in its sole discretion, may terminate or from time
to time may modify the Bonus Plan, provided, however, (i) such action may not
adversely affect your right to receive the Minimum Bonus or Special Bonus (as
both are defined hereafter) that Employee is eligible to earn.

(b) Employee shall receive an annual minimum performance bonus payment of
$1,000,000 (the “Minimum Bonus”), which shall be subject to the mandatory cash
deferral program.

(c) In addition to the Minimum Bonus, Employee will also be entitled to receive
a bonus payment (the “Special Bonus”) equal to ten percent (10%) of billed and
collected revenue on a client engagement opened on or after January 1, 2011 for
which Employee is reasonably determined to be primarily responsible for
originating (an “Eligible Matter”); provided that in any calendar year the
aggregate amount of Special Bonus payable to Employee shall not exceed
$3,000,000. With respect to each Eligible Matter, Employee shall be entitled to
receive the Special Bonus for the shorter of (i) the date the matter is
completed or (ii) the second anniversary of the termination of your employment,
including the Transition Period. The Special Bonus shall not be subject to the
mandatory cash deferral program.”

5. Section 10(b)(iv) is hereby deleted in its entirety and replaced as follows:

“Section 10(b)(iv) – an additional amount equal to $1,000,000, payable in a
lump-sum within ten days following the date of termination.”

 

2



--------------------------------------------------------------------------------

6. Section 10(c)(ii) is hereby deleted in its entirety and replaced as follows:

“Section 10(c)(ii) – an additional amount equal to $1,000,000, payable in a
lump-sum within ten days following the date of termination.”

7. Employee hereby acknowledges and agrees that the modifications herein,
including the modifications to Section 3(a) of the Agreement, do not constitute
“Good Reason” as defined in Section 9(e) of the Agreement.

8. Employee hereby resigns as Executive Vice President and Chief Operating
Officer of the Company, and resigns from all officer positions and memberships
on the boards of directors and boards of managers of all subsidiaries of the
Company, effective as of the date of this Amendment.

9. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

10. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

11. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

    FTI CONSULTING, INC. Date: March 23, 2011   By:  

/s/ Roger Carlile

    Roger D. Carlile    

Executive Vice President and Chief

Administrative Officer

  EMPLOYEE Date: 3/23/11   By:  

/s/ Dominic DiNapoli

  Dominic DiNapoli

 

4